
	
		II
		110th CONGRESS
		1st Session
		S. 2491
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2007
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  adjustments for inflation in payments of forfeited pay and allowances to
		  members of the Armed Forces whose court-martial sentences of confinement and
		  forfeiture are later set aside. 
	
	
		1.Adjustment for inflation in
			 payments of forfeited pay and allowances for members of the Armed Forces whose
			 court-martial sentences of confinement and forfeiture are later set
			 aside
			(a)Adjustment
			 requiredSection 858b(c) of
			 title 10, United States Code (article 58b(c) of the Uniform Code of Military
			 Justice), is amended—
				(1)by inserting
			 (1) after (c); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)In the case of a sentence covered by
				paragraph (1) that is set aside, the amount paid the member under that
				paragraph shall appropriately reflect the effect of inflation on the amount of
				pay and allowances forfeited by the member as described in that paragraph over
				the period during which the forfeiture covered by that paragraph was in
				effect.
						.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 on the date of the enactment of this Act, and shall apply with respect to
			 sentences set aside under chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice), on or after that date.
				(2)Retroactive
			 effectivenessThe authority in paragraph (2) of section 858b(c)
			 of title 10, United States Code, as added by subsection (a) of this section,
			 may apply to such category or categories of members or former members of the
			 Armed Forces who sentences were set aside under chapter 47 of title 10, United
			 States Code, before the date of the enactment of this Act as the Secretary of
			 Defense shall, in good conscience and equity, prescribe for purposes of this
			 section.
				
